DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 1, the claim required “a Helmholtz resonator…wherein the Helmholtz resonator is configured to spatially modify the phase of the acoustic wavefront,” which is indefinite.  Applicant’s Specification describes the spatial modification of the phase as being accomplished by tuning a line or array of Helmholtz resonators embedded a barrier, and does not contemplate or describe how a single Helmholtz resonator alone could spatially modify the phase of an acoustic wavefront as currently claimed.  It is unclear how the single claimed Helmholtz resonator could accomplish the spatial modification based on the disclosure, rendering the claim indefinite.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6-7, 9 and 11-12 of U.S. Patent No. 9,640,171. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to Claim 1, see claims 1 and 11 of U.S. Patent No. 9,640,171.
	With respect to Claim 2, see claim 12 of U.S. Patent No. 9,640,171.
	With respect to Claim 3, see claim 5 of U.S. Patent No. 9,640,171.
	With respect to Claim 4, see claim 1 of U.S. Patent No. 9,640,171.
	With respect to Claim 5, see claim 6 of U.S. Patent No. 9,640,171.
	With respect to Claim 6, see claim 7 of U.S. Patent No. 9,640,171.
	With respect to Claim 7, see claim 9 of U.S. Patent No. 9,640,171.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-7 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Lemoult (2012/0327744).
	With respect to Claim 1, Lemoult teaches an acoustic lens system (Figures 1-2, #10) with extraordinary acoustic transmission, comprising: a Helmholtz resonator (12 – [0180]) with a resonant frequency embedded in a barrier (11) with a 5first side (upsteam side) and a second side (downstream side); wherein the barrier (11) is subject to an incident acoustic wavefront (WNF) on the first side; wherein the Helmholtz resonator (12) is configured to spatially modify the phase of the acoustic wavefront while transmitting the acoustic wavefront from the first side to the second side (accomplished by lens transducer to modify TEM modes/properties of the lens as desired – [0207]).  
	With respect to Claim 2, Lemoult teaches wherein the spatial modification of the phase of the acoustic wavefront (WNF) is based upon the resonant frequency of the Helmholtz resonator (12).  
	With respect to Claim 3, Lemoult teaches wherein the thickness of the lens is below the incident 15radiation's wavelength ([0053] – note thickness of the elns is identical to the resonator #12 length, which is equal to a half wavelength or multiple thereof).  
	With respect to Claim 4, Lemoult teaches further comprising a plurality of said Helmholtz resonators (12).  
20		With respect to Claim 5, Lemoult teaches wherein the plurality of Helmholtz resonators (12) are configured in a line.  
	With respect to Claim 6, Lemoult teaches wherein the plurality of Helmholtz resonators (12) are configured in a two-dimensional array.  
	With respect to Claim 7, Lemoult teaches wherein at least one of said plurality of Helmholtz 5resonators (12) has a different resonant frequency from the remaining Helmholtz resonators (12) ([0054]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to acoustic lens using extraordinary acoustic transmission are disclosed in the PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707.  The examiner can normally be reached on Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEREMY A LUKS/Primary Examiner, Art Unit 2837